NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
S.O.I.TEC SILICON ON INSULATOR
TECHNOLOGIES, S.A. AND COMMISSARIAT A
L’ENERGIE ATOMIQUE,
Plaintiffs /Co1mterclaim Defendan,ts-Appellants,
AND
SOITEC U.S.A., INC.,
Counterclcu`m Defen,dant-Appellant,
v. `
MEMC ELECTRONIC M.ATERIALS, INC.,
Defendcmt/ C0un,terclaiman,t-Cr0ss Appellant.
2011-1534, -1541
AppeaIs from the United States District Court for the
District of De1aWare in case no. 08-CV-0292, Judge Sue L.
Ro`binson.
ON MOTION
ORDER

SOITEC SILlCON V. MEMC ELEC'l`RONlC 2
S.O.l.Tec Silicon on lnsulator Technologies, S.A., et
al. moves without opposition for an extension of time,
until April 5, 2012, to file their response and reply brief,
and for an extension of time, until April 19, 2012, for
MEMC Electronic Materials, lnc. to file its reply brief.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted .
FoR THE CoURT
FEB 2 2 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk
§
cc: Michael L. Brody, Esq.
Robert M. Evans, Jr., Esq.
FlLED
s21 u.s. c0unToFAPPEALs ma
rHEFEnERALclnculr
FEB 2 2 ZU12
JAN HUBBALY
CLERK